Harlan G. Carson, Esq. County Attorney, Essex County
This is in reply to your letter dated January 23, 1978 concerning the liability of the State for unpaid tax liens which existed on February 20, 1975 upon real property of the Penn Central Transportation Company. This property, located in the Town of North Elba, Essex County, is part of the property acquired by the State by appropriation under section30 of the Highway Law, as made applicable by section 18 of the Transportation Law in a proceeding instituted by the Department of Transportation, entitled "Remsen-Lake Placid, Abandoned Penn Central Transportation Company, Right of Way". Title was vested in the State on February 20, 1975.
On June 21, 1970, by order of the United States District Court for the Eastern District of Pennsylvania, the Penn Central Transportation Company became a debtor for reorganization pursuant to section 77 of the Bankruptcy Law. Permission to appropriate free and clear of all liens was granted by the District Court by order dated May 17, 1974. The liens attached to the amount of damages paid and are subject to further order of the District Court.
This procedure relieved the State from all liability for payment of liens upon the property. Payment is to be sought in the reorganization proceedings now in the District Court.